


110 HR 517 IH: Independence from Oil with Agriculture

U.S. House of Representatives
2007-01-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 517
		IN THE HOUSE OF REPRESENTATIVES
		
			January 17, 2007
			Mrs. Jo Ann Davis of
			 Virginia introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Internal Revenue Code of 1986 to make
		  permanent certain tax incentives for alternative energy, to amend the Clean Air
		  Act to accelerate the use of renewable fuels, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Independence from Oil with Agriculture
			 Act of 2007.
		2.Excise tax
			 provisions and income tax credit for biodiesel and ethanol made
			 permanent
			(a)Income tax
			 credits
				(1)Section 40 of the
			 Internal Revenue Code of 1986 (relating to alcohol used as fuel) is amended by
			 striking subsection (e).
				(2)Section 40A of
			 such Code (relating to biodiesel and renewable diesel used as fuel) is amended
			 by striking subsection (g).
				(b)Excise tax
			 provisions
				(1)Subsection (b) of
			 section 6426 of such Code (relating to alcohol fuel mixture credit) is amended
			 by striking paragraph (5).
				(2)Subsection (c) of
			 section 6426 of such Code (relating to biodiesel mixture credit) is amended by
			 striking paragraph (6).
				(3)Paragraph (5) of
			 section 6427(e) of such Code is amended—
					(A)by striking
			 subparagraphs (A) and (B),
					(B)by redesignating
			 subparagraphs (C) and (D) as subparagraphs (A) and (B), respectively,
			 and
					(C)in subparagraph
			 (A), as so redesignated, by striking subparagraph (D) and
			 inserting subparagraph (B).
					3.Credit for
			 electricity produced from wind, open-loop biomass, and closed-loop biomass made
			 permanent
			(a)WindParagraphs (1) of section 45(d) of the
			 Internal Revenue Code of 1986 is amended by striking , and before
			 January 1, 2009.
			(b)Closed-loop
			 biomassSubparagraph (A) of section 45(d)(2) of such Code is
			 amended—
				(1)in clause (i), by
			 striking , and before January 1, 2009, and
				(2)in clause (ii), by
			 striking before January 1, 2009,.
				(c)Open-loop
			 biomassSubparagraph (A) of section 45(d)(3) of such Code is
			 amended to read as follows:
				
					(A)In
				generalIn the case of a
				facility using open-loop biomass to produce electricity, the term
				qualified facility means—
						(i)in
				the case of a facility using agricultural livestock waste nutrients—
							(I)any facility owned
				by the taxpayer which is originally placed in service after the date of the
				enactment of this subclause, and
							(II)the nameplate
				capacity rating of which is not less than 150 kilowatts, and
							(ii)in the case of any other facility, any
				facility owned by the
				taxpayer.
						.
			4.Credit for
			 clean-fuel vehicle refueling property made permanentSection 30C of the Internal Revenue Code of
			 1986 (relating to clean-fuel vehicle refueling property credit) is amended by
			 striking subsection (g).
		5.Renewable fuels
			 programSection 211(o)(2)(B)
			 of the Clean Air Act (42 U.S.C. 7545(o)(2)(B) is amended as follows:
			(1)In the table in
			 clause (i):
				(A)
			 Strike 5.4 and
			 insert 5.5 in the item relating to 2008.
				(B)Strike 6.1 and insert
			 6.5 in the item relating to 2009.
				(C)Strike 6.8 and insert
			 8.0 in the item relating to 2010.
				(D)Strike
			 7.4 and insert 10.0 in the item relating to
			 2011.
				(E)Strike
			 7.5 and insert 12.0 in the item relating to
			 2012.
				(2)In clause
			 (i)(II)(aa) strike 7,500,000,000 and insert
			 12,000,000,000 .
			
